

116 S4428 IS: Tropical Forest and Coral Reef Conservation Reauthorization Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4428IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Portman (for himself, Mr. Udall, Mr. Burr, Mr. Schatz, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo reauthorize the Tropical Forest and Coral Reef Conservation Act of 1998.1.Short titleThis Act may be cited as the Tropical Forest and Coral Reef Conservation Reauthorization Act of 2020.2.ReauthorizationSection 806(d) of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431d(d)) is amended by adding at the end the following new paragraphs:(9)$20,000,000 for fiscal year 2021.(10)$20,000,000 for fiscal year 2022.(11)$20,000,000 for fiscal year 2023.(12)$20,000,000 for fiscal year 2024.(13)$20,000,000 for fiscal year 2025..